Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered March 8, 1991, convicting her of criminal possession of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*541We find that the defendant’s plea of guilty was knowingly and voluntarily entered, and the sentence imposed was not illegal. Appellate review of the remaining issues raised by the defendant was effectively waived by her as part of her plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.